DECISION
The application of the above-named defendant for a review of the sentence of 10 years, 9 years to be served concurrently with DC-80-006 and 1 year to be served consecutively with DC-80-006 imposed on May 17, 1982, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
Considering all circumstances, the sentence imposed was comparable to others of a similar nature.
We wish to thank Wendy Holton of the Montana Defender Project for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson